Matter of Joshua C. v Tenequa A. (2015 NY Slip Op 07549)





Matter of Joshua C. v Tenequa A.


2015 NY Slip Op 07549


Decided on October 15, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 15, 2015

Acosta, J.P., Renwick, Moskowitz, Manzanet-Daniels, JJ.


15807

[*1] In re Joshua C., Petitioner-Respondent,
vTenequa A., Respondent-Appellant, Administration for Children's Services, Respondent.


Geanine Towers, P.C., Brooklyn (Geanine Towers of counsel), for appellant.
Andrew J. Baer, New York, for Joshua C., respondent.
Zachary W. Carter, Corporation Counsel, New York (Ronald E. Sternberg of counsel), Administration for Children's Services, respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Patricia Colella of counsel), attorney for the child.

Order, Family Court, New York County (Susan K. Knipps, J.), entered on or about January 17, 2014, which granted sole physical and legal custody of the subject child, Karma C. to petitioner father, unanimously affirmed, without costs.
The evidence shows that the father is a suitable caretaker and able to provide a stable home for the child, has done so for at least the past four months, and the child is doing well in his care.
In particular, the father is living with the paternal grandfather in a four bedroom home with room for the child. The paternal grandfather is willing and able to provide financial support to the father and the child. In addition, the paternal grandmother and paternal aunt live nearby and are willing and able to assist the father in caring for the child as they have done in the past.
By contrast, the mother suffers from mental illness characterized by, among other things, bipolar disorder, anxiety and depression. Prior to relocating from Boston, the mother alternated between several shelters and the home of the paternal grandmother, who often provided primary care for the child. Since her unplanned moved to New York, with no arrangements for her own mental health treatment, the mother has lived in various shelters where she has gotten into physical altercations with shelter staff and residents in the presence of the child. This resulted in the child being removed from her care and a neglect finding being entered against her.
Accordingly, we find there was ample support for the court's decision that it was in the child's best interest for final custody to be awarded to the father under the circumstances (see e.g. Matter of Naomi S. [Hadar S.], 87 AD3d 936, 937 [1st Dept 2011], lv denied 18 NY2d 804 [2012]). Such finding is consistent with this Court's prior decision granting temporary custody to the father, and there is no additional evidence to support a finding to the contrary (Matter of [*2]Karma C. [Tenequa A.], 122 AD3d 415 [1st Dept 2014]).
We have considered the mother's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 15, 2015
CLERK